Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 09, 2014

The Court of Appeals hereby passes the following order:

A15D0154. STACEY J. GOLDRING v. SHELENA MAUREN SPENCER et al.

      Stacey J. Goldring filed this application for discretionary appeal from the state
court’s order dismissing her civil complaint. A party may appeal directly from “[a]ll
final judgments, that is to say, where the case is no longer pending in the court below,
except as provided in Code Section 5-6-35.” OCGA § 5-6-34 (a) (1). The order that
Goldring wishes to appeal is a final judgment, and no provision of OCGA § 5-6-35,
the discretionary appeal statute, appears to apply here. Thus, Goldring had a right of
direct appeal.
      We will grant a timely application for discretionary appeal if the lower court’s
order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED, and Goldring shall have ten days from the date of
this order to file a notice of appeal with the trial court. If she has already filed a
notice of appeal in the trial court, she need not file a second notice. The clerk of the
trial court is DIRECTED to include a copy of this order in the record transmitted to
the Court of Appeals.

                                        Court of Appeals of the State of Georgia
                                                                             12/09/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.